19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 1 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 2 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 3 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 4 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 5 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 6 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 7 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 8 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 9 of
                                        11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 10
                                      of 11
19-50900-cag Doc#251 Filed 01/27/20 Entered 01/27/20 11:18:49 Main Document Pg 11
                                      of 11
